Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Remarks
In a response filed on May 10, 2021 (the “Response”), the Applicant amends claims 1-9 and adds claim 10. Claims 1-10 are pending, of which claims 1 and 4 are independent.
Response to Arguments
Regarding claims 1-10, the amendment to independent claims 1 and 4 and its subsequent inheritance by dependent claims 2-10 changes the scope of the claims. 
Regarding the 35 U.S.C 112(f) interpretation, the amendments to the claims 1-10 do not invoke 35 U.S.C. 112f interpretation. 
Regarding the 35 U.S.C 112(b) rejection, the amendments to the claims 1-9 overcome the rejection. Hence, the rejection is withdrawn.
Regarding the 35 U.S.C 103 rejection, the Applicant’s arguments in view of the amendments have been fully considered and they are not persuasive. 
The Applicant argues, “amended independent claim 1 recites, … Applicant respectfully submits that Yuzawa, Ferguson, and Reiley, alone or in combination, do not teach or otherwise suggest amended independent claims 1 and 4 for at least the following reasons … However, Yuzawa's disclosure is directed to designating a delivery destination of an item and providing a second mobile body with identification information or movement plan information of the first mobile body so that the second mobile body can move autonomously based on the identification information or the movement plan information. That is, Yuzawa does not teach or suggest a "mobile shop vehicle that forms a shopping mall with other mobile shop vehicles in a predetermined area" as recited in amended independent claim 1 and similarly recited in amended independent claim 4. The "other mobile shop vehicles" are not delivery mobile bodies as taught by Yuzawa, but rather they are vehicles that form the shopping mall and are similar to the "mobile shop vehicle," as recited in amended independent claim 1 and similarly recited in amended independent claim 4. The delivery mobile bodies acquire the stock item from the stock storage facility and quickly deliver the stock item to the mobile shop while the mobile shop is moving at a position near this stock storage facility. (Id. at   [0096]). The delivery mobile bodies do not "form a shopping mall with other mobile shop vehicles in a predetermined area," or "move autonomously along a predetermined path in the predetermined area while opening a shop," as recited in amended independent claim 1 and similarly recited in amended independent claim 4. 
Furthermore, Yuzawa does not teach or suggest a controller configured to "cause the mobile shop vehicle to move autonomously along a predetermined path in the predetermined area while opening a shop; and control the distance to another mobile shop vehicle that is autonomously moving while opening a shop in the predetermined area," as recited in amended independent claim 1 and similarly recited in amended independent claim 4. (Emphasis added). … However, specifically, Ferguson does not teach a "move autonomously along a predetermined path in the predetermined area while opening a shop." … That is, Ferguson appears to merely disclose different areas or environments of operation of the autonomous or semi- autonomous vehicle fleet rather than a orchestration of "a mobile shop vehicle that form a shopping mall with other mobile shop vehicles in a predetermined area" that "move autonomously along a predetermined path in the predetermined area while opening a shop," as recited in amended independent claim 1 and similarly recited in amended independent claim 4. Accordingly, Ferguson does not disclose "a predetermined path in the predetermined area while opening a shop," as recited in amended independent claim 1 and similarly recited in amended independent claim 4. The predetermined path, for example, as depicted in FIG. 4 of the present application defines a movement path so that customers (e.g. residents of the apartment complex) can enjoy the advantageous effect that different shops come in front of their own house in different time periods. (Present Application,   [0068]). Moreover, Reiley does not cure the deficiencies of Yuzawa and Ferguson.”
In response to applicant's argument that Yuzawa in view of Ferguson does not establish prima facie obviousness, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that Yuzawa in view of Ferguson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
In response/reply, the Examiner highlights that, under broadest reasonable interpretation of the claims by a person of ordinary skill in the art, Yuzawa teaches a mobile shopping mall (shopping environment) along with other mobile shopping vehicles and Ferguson teaches a fleet of vehicles forming a shopping and delivery system to enhance business environment and delivery of goods (Yuzawa: Figure 11, element 106 and paragraph 0088 provides for “The mobile shop 106 is a vehicle that is capable of housing the products 120 that are items to be sold and of travelling via manual driving or automated driving. …  the movement plan information 52, is stored in a vehicle memory 122 incorporated in the mobile shop 106” and paragraph 0038 provides for the customer vehicle and abstract provides for a second mobile body vehicle and paragraph 0033 provides for “a customer vehicle (first mobile body”—wherein the customer vehicle, second mobile body vehicle and mobile shop vehicle are interchangeable and any one of the three autonomous vehicles that may be used for the purpose of business and assigned as a shop vehicle—which is equivalent to a shopping mall (shopping environment) under broadest reasonable interpretation and the Examiner finds that one of ordinary skill in the art would interpret the other vehicles as shopping vehicles;
Ferguson: Paragraph 0010-0011 provides for open areas; Paragraph 0017 provides for speed range from 1.0 – 90 mph; Paragraph 0070 provides for “1 mile per hour (mph) to about 90 mph, to accommodate inner-city, residential, and intrastate or interstate driving”—i.e. different speeds for different areas; Figure 11A (entire figure) provides for a mobile shop; Paragraph 0007 provides for “beverage item temperature; a delivery module controlling the autonomous propulsion system to direct the autonomous vehicle to a location of the customer”—wherein the business area (predetermined area) is the location by the customer—which is equivalent to directing the fleet of vehicles of Yuzawa autonomously to a predetermined area as taught by Ferguson)
Hence, the Examiner finds that one of ordinary skill in the art would interpret and find that Yuzawa and Ferguson teaches all the limitations or features of amended claims 1 under broadest reasonable interpretation and the Applicant’s arguments are not persuasive and the detailed explanation is provided under the 35 U.S.C 103 rejection. Similar rationale applies to claim 4 and the motivation to do so would be to gain a competitive business advantage.
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yuzawa et al (US Patent Publication No. 2020/0117217; hereinafter Yuzawa) in view of Ferguson et al (US Patent Publication No. 2019/0034857; hereinafter Ferguson).
Regarding claim 1, Yuzawa teaches: 
A mobile shop vehicle that forms a shopping mall with other mobile shop vehicles in a predetermined area, comprising a controller configured to: cause the mobile shop vehicle to move autonomously along a predetermined path while opening a shop (Yuzawa: Figure 11, element 106 and paragraph 0088 provides for “The mobile shop 106 is a vehicle that is capable of housing the products 120 that are items to be sold and of travelling via manual driving or automated driving. …  the movement plan information 52, is stored in a vehicle memory 122 incorporated in the mobile shop 106” and paragraph 0038 provides for the customer vehicle and abstract provides for a second mobile body vehicle and paragraph 0033 provides for “a customer vehicle (first mobile body”—wherein the customer vehicle, second mobile body vehicle and mobile shop vehicle are interchangeable and any one of the three autonomous vehicles that may be used for the purpose of business and assigned as a shop vehicle. Further, the movement plan information is equivalent to a predetermined path in a predetermined area; Paragraph 0039 provides for “the movement plan information 52 is information indicating a movement plan of the customer vehicle 16, and may be a planned travel route (including a destination) or the position of this vehicle in real time. Below, there are cases where the identification information 50 or the movement plan information 52 is referred to collectively as "delivery destination information"; Paragraph 0080 provides for transmission processing unit (movement controller) and figure 12, elements 146 and 144 (combined) provide for an autonomous travel control unit and delivery control—movement controller); and 
control the distance to another mobile shop vehicle that is autonomously moving (Yuzawa: Figure 12, elements 146 and 144 (combined) provide for an autonomous travel control unit and delivery control—which is also equivalent to a vehicle distance controller; Paragraph 0096 provides for a second mobile body … distance less than or equal to a prescribed value … quickly deliver the stock item to the mobile shop while the mobile shop is moving at a position near the stock storage facility; Paragraph 0006 provides for the second mobile body moves autonomously; Paragraph 0009 provides for the second mobile body may move in a manner to follow the first mobile body and paragraph 0007 provides for “movement plan information of the first mobile body is transmitted to the second mobile body, and therefore, under the assumption that the first mobile body moves after receiving the delivery request, the second mobile body can autonomously move with the first mobile body itself (i.e. a moving object instead of a stationary object) as a target”—implying the mobile bodies (first and second) are controlled to maintain the distance between each other).
Since Yuzawa does not explicitly teach [autonomous vehicle behavior] in the predetermined area [while opening a shop], Ferguson teaches [autonomous vehicle behavior] in the predetermined area [while opening a shop] (Ferguson: Paragraph 0010-0011 provides for open areas; Paragraph 0017 provides for speed range from 1.0 – 90 mph; Paragraph 0070 provides for “1 mile per hour (mph) to about 90 mph, to accommodate inner-city, residential, and intrastate or interstate driving”—i.e. different speeds for different areas; Figure 11A (entire figure) provides for a mobile shop; Paragraph 0007 provides for “beverage item temperature; a delivery module controlling the autonomous propulsion system to direct the autonomous vehicle to a location of the customer”—wherein the business area (predetermined area) is the location by the customer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Autonomous Shop System & Method of Yuzawa with the Business techniques using Autonomous Vehicles as explicitly described in Ferguson such that the combined system and method of Yuzawa and Ferguson teaches [autonomous vehicle behavior] in the predetermined area while opening a shop. One would have been motivated to make such a combination in order to provide better quality of service, improve business position and customer service and maintain compliance with current industrial trends and practice (Ferguson: Paragraph 0004 provides for business motivation).
Regarding claim 2, the rejection of claim 1 is incorporate. Yuzawa in view of Ferguson teaches: 
The mobile shop vehicle according to claim 1, wherein the controller is further configured to: cause the mobile shop vehicle to move autonomously at a speed in the predetermined area (Yuzawa: Paragraph 0080 provides for transmission processing unit (movement controller) and figure 12, elements 146 and 144 (combined) provide for an autonomous travel control unit and delivery control—a second movement controller; Paragraph 0038 provides for “The customer vehicle 16 is a vehicle that is able to travel via manual driving or automated driving,”; Figure 2, element S7 and paragraph 0048 provides for autonomous movement; 0059 provides for the customer vehicle (interchangeable with the mobile shop) to arrive at the destination within 30 minutes and paragraph 0060 provides for “each of the situations shown FIGS. 3 to 6, a scheme (i.e. a delivery scheme) is determined for realizing the delivery of the product 18 within a limited time (e.g. within 30 minutes from the delivery request timing) and without interfering with the travelling of the customer vehicle 16”—implying a speed (i.e. rate of change of position per unit time) in the predetermined area; Paragraph 0071 provides for movement velocity of 10 km/h and paragraph 0079 provides for “while moving autonomously”—i.e. autonomous movement for facilitating delivery of product);
[controller configured to cause the mobile shop vehicle to move autonomously outside the predetermined area and cause the mobile shop vehicle to move autonomously] at a speed higher than the speed of movement in the predetermined area (Ferguson: Paragraph 0010-0011 provides for open areas; Paragraph 0017 provides for speed range from 1.0 – 90 mph; Paragraph 0070 provides for “1 mile per hour (mph) to about 90 mph, to accommodate inner-city, residential, and intrastate or interstate driving”—i.e. different speeds that are higher for areas outside the predetermined area (shopping area/customer location area).
Regarding claim 4, Yuzawa teaches: 
The mobile shop system including a plurality of mobile shop vehicles that moves autonomously on the basis of an operation command and forms a shopping mall in a predetermined area and a server apparatus that creates the operation command wherein each of the mobile shop vehicles comprises a movement controller configured to cause the mobile shop vehicle to move autonomously in a predetermined [path] while opening a shop on the basis of the operation command (Yuzawa: Figure 1 (element 10) provides for a mobile shop system and a plurality of vehicles; Figure 11, element 106 and paragraph 0088 provides for “The mobile shop 106 is a vehicle that is capable of housing the products 120 that are items to be sold and of travelling via manual driving or automated driving. …  the movement plan information 52, is stored in a vehicle memory 122 incorporated in the mobile shop 106” and paragraph 0038 provides for the customer vehicle and abstract provides for a second mobile body vehicle and paragraph 0033 provides for “a customer vehicle (first mobile body”—wherein the customer vehicle, second mobile body vehicle and mobile shop vehicle are interchangeable and any one of the three autonomous vehicles that may be used for the purpose of business and assigned as a shop vehicle. Further, the movement plan information is equivalent to a predetermined path in a predetermined area; Paragraph 0040 provides for “the movement plan information 52 is information indicating a movement plan of the customer vehicle 16, and may be a planned travel route (including a destination) or the position of this vehicle in real time. Below, there are cases where the identification information 50 or the movement plan information 52 is referred to collectively as "delivery destination information"; Paragraph 0080 provides for transmission processing unit (movement controller) and figure 12, elements 146 and 144 (combined) provide for an autonomous travel control unit and delivery control—movement controller; Figure 1 (elements 12, 14a and 14b) provide for a server apparatus); and; 
the server apparatus is configured to create the operation command so as to cause the plurality of mobile shop vehicles to move along the same path while keeping predetermined intervals between them while opening a shop in the predetermined area (Yuzawa: Figure 1, element 12 provides for a control unit (commander); Figure 12, elements 146 and 144 (combined) provide for an autonomous travel control unit and delivery control—which is also equivalent to a vehicle distance controller; Paragraph 0096 provides for a second mobile body … distance less than or equal to a prescribed value … quickly deliver the stock item to the mobile shop while the mobile shop is moving at a position near the stock storage facility; Paragraph 0006 provides for the second mobile body moves autonomously; Paragraph 0009 provides for the second mobile body may move in a manner to follow the first mobile body and paragraph 0007 provides for “movement plan information of the first mobile body is transmitted to the second mobile body, and therefore, under the assumption that the first mobile body moves after receiving the delivery request, the second mobile body can autonomously move with the first mobile body itself (i.e. a moving object instead of a stationary object) as a target”—implying the mobile bodies (first and second) are controlled to maintain the distance between each other).
Since Yuzawa does not explicitly teach [autonomous vehicle behavior] in a predetermined area [while opening a shop], Ferguson teaches [autonomous vehicle behavior] in a predetermined area [while opening a shop in the predetermined area] (Ferguson: Paragraph 0010-0011 provides for open areas; Paragraph 0017 provides for speed range from 1.0 – 90 mph; Paragraph 0070 provides for “1 mile per hour (mph) to about 90 mph, to accommodate inner-city, residential, and intrastate or interstate driving”—i.e. different speeds for different areas; Figure 11A (entire figure) provides for a mobile shop; Paragraph 0007 provides for “beverage item temperature; a delivery module controlling the autonomous propulsion system to direct the autonomous vehicle to a location of the customer”—wherein the business area (predetermined area) is the location by the customer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Autonomous Shop System & Method of Yuzawa with the Business techniques using Autonomous Vehicles as explicitly described in Ferguson such that the combined system and method of Yuzawa and Ferguson teaches [autonomous vehicle behavior] in a predetermined area while opening a shop. One would have been motivated to make such a combination in order to provide better quality of service, improve business position and customer service and maintain compliance with current industrial trends and practice (Ferguson: Paragraph 0004 provides for business motivation).
Regarding claim 5, the rejection of claim 4 is incorporate. Yuzawa teaches: 
The mobile shop system according to claim 4, wherein the controller of each of the mobile shop vehicles is configured to acquire and send positional information, and the server apparatus is further configured to receive the positional information of the plurality of mobile shop vehicles and create map information representing the disposition of the plurality of mobile shop vehicles (Yuzawa: Paragraph 0039 provides for “movement plan information … the position of this vehicle in real time.”—which is equivalent to the positional information sender; Paragraph 0043 provides for “At step S2, the communicating unit 20 of the delivery arrangement server 12 receives the request signal transmitted from the … vehicle 16”; Figure 6 (entire figure)) provides for a map).
Regarding claim 6, the rejection of claims 4 and 5 are incorporate. Yuzawa teaches: 
The mobile shop system according to claim 5, wherein the server apparatus is further configured to: predict the disposition of the mobile shop vehicles at a future time and creates the map information for that time (Yuzawa: Figures 4, 5, 6, 7A and 7B (entire figure) provides for a map and disposition of the mobile shop vehicles (elements 16, 36, 38 and 42) in current time and future time (elements P1 and 78—i.e. planned delivery position)).
Regarding claim 7, the rejection of claim 4 is incorporate. Yuzawa teaches:
The mobile shop system according to claim 4, wherein the controller of each of the mobile shop vehicles is further configured to cause the mobile shop vehicle to move autonomously outside the predetermined area, at a speed higher than the speed of movement in the predetermined area (Yuzawa: Paragraph 0080 provides for transmission processing unit (movement controller) and figure 12, elements 146 and 144 (combined) provide for an autonomous travel control unit and delivery control—a second movement controller; Paragraph 0059 provides for the customer vehicle (interchangeable with the mobile shop) to arrive at the destination within 30 minutes—implying a speed in the predetermined area; Paragraph 0071 provides for movement velocity of 10 km/h; Ferguson: Paragraph 0010 provides for “the unstructured open environment is a non-confined geographic region accessible by navigable pathways comprising: public roads; private roads; bike paths; open fields; open public lands; open private lands; pedestrian walkways; lakes; rivers; streams; or open airspace” and paragraph 11 provides for “the closed environment is a confined, enclosed or semi-enclosed structure accessible by navigable pathways comprising: open areas or rooms within commercial architecture, with or without structures or obstacles therein; airspace within open areas or rooms within commercial architecture, with or without structures or obstacles therein; public or dedicated aisles; hallways; tunnels; ramps; elevators; conveyors; or pedestrian walkways and paragraph 0012 provides for “the navigation module controls routing of the conveyance system of the autonomous vehicles in the fleet in the unstructured open or closed environments”—wherein, ‘outside the predetermined area’ may be any one of designated unstructured open or closed environments that is outside the boundary of the predetermined area; Paragraph 0017 provides for speed range from 1.0 – 90 mph; Paragraph 0070 provides for “1 mile per hour (mph) to about 90 mph, to accommodate inner-city, residential, and intrastate or interstate driving”—i.e. different speeds for different areas; Figure 11A (entire figure) provides for a mobile shop; Paragraph 0007 provides for “beverage item temperature; a delivery module controlling the autonomous propulsion system to direct the autonomous vehicle to a location of the customer”—wherein the business area (predetermined area) is the location by the customer and area outside the business area is equivalent to ‘outside the predetermined area’).
Regarding claim 9, the rejection of claim 4 is incorporate. Yuzawa teaches: 
The mobile shop system according to claim 4, wherein the server apparatus is further configured to: create an operation command that causes one or some of the plurality of mobile shop vehicles to leave the path or an operation command that causes an additional mobile shop vehicle to enter the path (Yuzawa: Paragraph 0040 provides for vehicles (Figure 1, elements 16, 36 and 38); Figures 5, 6, 7A-7B (entire figure) provide for additional mobile shop vehicles to enter the path and leave the path—i.e. delivery vehicle (element 36) assigned to shop SP2 enters the path (elements 74 and 72); Paragraph 0065 provides for “selects a prescribed position beyond the branch point P1 (a position roughly predicted to be 15 minutes away)” and paragraph 0067 provides for “the delivery vehicle 36 assigned to the shop "SP2" is currently in operation, and cannot make the delivery within the limited time if this delivery vehicle 36 returns to the shop "SP2" and then leaves again”).
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuzawa et al (US Patent Publication No. 2020/0117217; hereinafter Yuzawa) in view of Ferguson et al (US Patent Publication No. 2019/0034857; hereinafter Ferguson) in view of Reiley et al (US Patent Publication 20190232974; hereinafter Reiley).
Regarding claim 3, the rejection of claim 1 is incorporate. Yuzawa teaches:
The mobile shop vehicle according to claim 1, wherein the controller is further configured to: cause the mobile shop vehicle to move autonomously at a first speed (Yuzawa: Paragraph 0071 provides for a first speed 10 km/h; Ferguson: Paragraph 0010-0011 provides for open areas; Paragraph 0017 provides for speed range from 1.0 – 90 mph; Paragraph 0070 provides for “1 mile per hour (mph) to about 90 mph, to accommodate inner-city, residential, and intrastate or interstate driving”—i.e. different speeds that are higher for areas outside the predetermined area (shopping area/customer location area) and 
causes the mobile shop vehicle to move autonomously at a second speed lower than the first speed (Yuzawa: Paragraph 0033 provides for “a customer vehicle (first mobile body)”; Paragraph 0101 provides for a mobile shop (first mobile body); Paragraph 0037 provides for a delivery mobile body (second mobile body); Paragraph 0038 provides for “the customer vehicle 16 is a vehicle that is able to travel via manual driving or automated driving, and is capable of housing occupants who are customers—i.e. the (first mobile body) customer vehicle is able to travel in automated/autonomous mode”; Claim 1 provides for “a second mobile body that is configured to be capable of delivering the item to the first mobile body while moving autonomously; … the first mobile body is a vehicle that travels on land, the second mobile body is a vehicle that travels on land or a flying body that flies through the air; the second mobile body approaches the first mobile body when the first mobile body has stopped or when movement velocity of the first mobile body has become less than or equal to a prescribed velocity”; and claim 2 provides for “the second mobile body moves in a manner to follow the first mobile body, while being near the opening portion of the first mobile body”; and claim 5 provides for “a mobile body selecting unit configured to select either a vehicle or a flying body as the second mobile body”; and claim 6 provides for “the first mobile body is a mobile shop capable of housing the product”  —  The Examiner notes that implying the first mobile body and second mobile body are interchangeable and the action of the second mobile body approaching or moving in a manner to follow the first mobile body (vehicle-tracking & following, path following, and velocity-matching/creeping) when the first mobile body’s velocity is less than or equal to a prescribed velocity is equivalent to the second vehicle matching the velocity characteristics of the first vehicle—and the action of lowering the speed implies a second speed at time t1 that is lower than first speed at time t0—wherein t1 > t0 and t0, t1 are a measure of time intervals; Paragraph 0008 provides for “when the first mobile body has stopped or when movement velocity of the first mobile body has become less than or equal to a prescribed velocity”—i.e. zero speed (second speed i.e. lower than the first speed) and paragraph 0070 provides for “the customer vehicle has stopped or the movement velocity of the customer vehicle (interchangeable with the mobile shop vehicle (second mobile body) has become less than or equal to a prescribed velocity”—wherein, the action of lowering the speed implies a second speed at time t1 that is lower than first speed at time t0—and t1 > t0 and t0, t1 are a measure of time intervals).
Since Yuzawa in view of Ferguson does not explicitly teach [second speed] during a period in which a visitor is getting on or off the mobile shop vehicle, Reiley teaches [second speed] during a period in which a visitor is getting on or off the mobile shop vehicle (Reiley: Paragraph 0029 provides for a user entering the vehicle).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Autonomous Shop System & Method of Yuzawa with the Business techniques using Autonomous Vehicles as explicitly described in Ferguson with the techniques of Reiley such that the combined system and method of Yuzawa, Ferguson and Reiley teaches [second speed] during a period in which a visitor is getting on or off the mobile shop vehicle. One would have been motivated to make such a combination in order to improve user comfort, provide better quality of service, improve business position and customer service and maintain compliance with current industrial trends and practice (Reiley: Paragraph 0009 provides for business motivation).
Regarding claim 8, the rejection of claim 4 is incorporate. Yuzawa in view of Ferguson in view of Reiley teaches: 
The mobile shop system according to claim 4, wherein the controller of each of the mobile shop vehicles is further configured to: cause the mobile shop vehicle to move autonomously at a first speed and cause the mobile shop vehicle to move autonomously at a second speed lower than the first speed during a period in which a visitor is getting on or off the mobile shop vehicle (Yuzawa: Paragraph 0033 provides for “a customer vehicle (first mobile body)”; Paragraph 0101 provides for a mobile shop (first mobile body); Paragraph 0037 provides for a delivery mobile body (second mobile body); Paragraph 0038 provides for “the customer vehicle 16 is a vehicle that is able to travel via manual driving or automated driving, and is capable of housing occupants who are customers—i.e. the (first mobile body) customer vehicle is able to travel in automated/autonomous mode”; Claim 1 provides for “a second mobile body that is configured to be capable of delivering the item to the first mobile body while moving autonomously; … the first mobile body is a vehicle that travels on land, the second mobile body is a vehicle that travels on land or a flying body that flies through the air; the second mobile body approaches the first mobile body when the first mobile body has stopped or when movement velocity of the first mobile body has become less than or equal to a prescribed velocity”; and claim 2 provides for “the second mobile body moves in a manner to follow the first mobile body, while being near the opening portion of the first mobile body”; and claim 5 provides for “a mobile body selecting unit configured to select either a vehicle or a flying body as the second mobile body”; and claim 6 provides for “the first mobile body is a mobile shop capable of housing the product”—implying the first mobile body and second mobile body are interchangeable and the action of the second mobile body approaching or moving in a manner to follow the first mobile body (vehicle-tracking & following, path following, and velocity-matching/creeping) when the first mobile body’s velocity is less than or equal to a prescribed velocity is equivalent to the second vehicle matching the velocity characteristics of the first vehicle—and the action of lowering the speed implies a second speed at time t1 that is lower than first speed at time t0—wherein t1 > t0 and t0, t1 are a measure of time intervals; Paragraph 0008 provides for “when the first mobile body has stopped or when movement velocity of the first mobile body has become less than or equal to a prescribed velocity”—i.e. zero speed (second speed i.e. lower than the first speed) and paragraph 0070 provides for “the customer vehicle has stopped or the movement velocity of the customer vehicle (interchangeable with the mobile shop vehicle (second mobile body) has become less than or equal to a prescribed velocity”—wherein, the action of lowering the speed implies a second speed at time t1 that is lower than first speed at time t0—and t1 > t0 and t0, t1 are a measure of time intervals; Paragraph 0071 provides for a first speed 10 km/h; Ferguson: Paragraph 0010-0011 provides for open areas; Paragraph 0017 provides for speed range from 1.0 – 90 mph; Paragraph 0070 provides for “1 mile per hour (mph) to about 90 mph, to accommodate inner-city, residential, and intrastate or interstate driving”—i.e. different speeds that are higher for areas outside the predetermined area (shopping area/customer location area; Paragraph 0008 provides for mobile body has stopped (zero speed — second speed i.e. lower than the first speed) and paragraph 0070 provides for “the customer vehicle has stopped or the movement velocity of the customer vehicle has become less than or equal to a prescribed velocity”—wherein, the action of lowering the speed implies a second speed at time t1 that is lower than first speed at time t0—and t1 > t0 and t0, t1 are a measure of time intervals; Reiley: Paragraph 0029 provides for a user entering the vehicle which is equivalent to ‘during a period in which a visitor is getting on or off the mobile shop vehicle’).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yuzawa et al (US Patent Publication No. 2020/0117217; hereinafter Yuzawa) in view of Ferguson et al (US Patent Publication No. 2019/0034857; hereinafter Ferguson) in view of Siegel et al (US Patent 10248120 B1; hereinafter Siegel).
Regarding claim 10, the rejection of claim 1 is incorporate. 
Since Yuzawa in view of Ferguson does not explicitly teach the mobile shop vehicle according to claim 1, wherein the predetermined path is a closed path along which the mobile shop vehicle can circulate, Siegel teaches the predetermined path is a closed path along which the mobile shop vehicle can circulate (Siegel: Claim 3 and figure 8, elements 810 and 880 provides for a circular loop (closed path)—i.e. the vehicle departs from the origin for the destination and upon arrival at the destination, the vehicle returns to the origin).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Autonomous Shop System & Method of Yuzawa with the Business techniques using Autonomous Vehicles as explicitly described in Ferguson with the Closed Loop Travel techniques of Siegel such that the combined system and method of Yuzawa, Ferguson and Siegel teaches the predetermined path is a closed path along which the mobile shop vehicle can circulate. One would have been motivated to make such a combination in order to improve user comfort, provide better quality of service, improve business position and customer service and maintain compliance with current industrial trends and practice (Siegel: Column 1, lines 5-24 provide for business motivation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—See PTO 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tischi Balachandra/Examiner, Art Unit 3662

/ADAM R MOTT/Primary Examiner, Art Unit 3669